United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                       UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                     August 1, 2006

                          _______________________                 Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-11395
                              Summary Calendar
                          _______________________

                               KENNETH L HARRIS,
                                                     Plaintiff-Appellant,

                                    versus

                           SATURN OF LEWISVILLE,


                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          3:05-CV-00621-P
_________________________________________________________________

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

           Kenneth Harris appeals the district court’s dismissal of

his action.      Because the federal courts have no jurisdiction over

this case, we must VACATE the judgment of the district court and

REMAND with instructions to DISMISS.

                                  DISCUSSION

           Kenneth Harris, a citizen of Texas, originally brought

this   lawsuit    in   Texas   state   court,   alleging   that     Saturn    of

Lewisville had violated his rights under Texas law.           Harris cited

relevant Texas statutes and did not bring any federal claims.


       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Saturn of Lewisville removed the case to federal court on the basis

of diversity jurisdiction, 28 U.S.C. § 1332.         Harris did not file

a motion to remand.

            Prior to reaching the merits, we must verify, sua sponte,

that jurisdiction is proper.      E.g. Ross v. Marshall, 426 F.3d 745,

751 n.8 (5th Cir. 2005).      “[A] lack of subject matter jurisdiction

may be raised at any time, and we can examine the lack of subject

matter jurisdiction for the first time on appeal.”               McCloy v.

Silverthorne (In re McCloy), 296 F.3d 370, 373 (5th Cir. 2002).

            In its notice of removal, Saturn of Lewisville admitted

that it is “a Delaware corporation with its principal place of

business located at 200 E. Airport Freeway, Irving, Texas 75062.”

Corporations can have citizenship in two places for purposes of

diversity jurisdiction and 28 U.S.C. § 1332.        See, e.g., Howery v.

Allstate Ins. Co., 243 F.3d 912, 920 (5th Cir. 2001) (holding that

because   “[d]iversity   of   parties   must   be   complete,”   to   evoke

diversity jurisdiction on removal, Illinois-incorporated “Allstate

must establish that Allstate’s principal place of business is not

Texas,” which was the citizenship of the plaintiff) (footnote

omitted).     In this case, Saturn of Lewisville and Harris are both

citizens of Texas, destroying diversity.        Accordingly, this court

must dismiss the case for want of subject matter jurisdiction.          See

id. at 921.

            We VACATE the judgment of the district court and REMAND

this case with instructions to DISMISS the case for lack of

                                    2
jurisdiction.




                3